Citation Nr: 0019369	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-06 221	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a September 1998 rating decision 
of the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).

The rating action and statement of the case do not address 
the matter of entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (b) and the Board has no jurisdiction of 
that matter.  


FINDING OF FACT

The appellant has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim of entitlement to service connection for the veteran's 
cause of death is plausible.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the veteran's cause of death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement for a well grounded claim, i.e. 
evidence of a current disability, will always be met (the 
current disability being the condition that caused the 
veteran to die).  However, the last two requirements must be 
supported by evidence of record.  Ruiz v. Gober, 10 Vet. App. 
352, 356  (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 46 
(1996)).  If the second element of a well grounded claim has 
been satisfied, i.e. that of an inservice injury or disease, 
then the final requirement for a well grounded claim is a 
nexus between the veteran's death and the inservice injury or 
disease.  Opinions by lay persons as to a relationship, or 
nexus, between a disability or death and an inservice injury 
or disease are not competent evidence for purposes of a well 
grounded claim.  Id. (citing Espiritu v. Derwinski, 2 Vet. 
App. 492  (1992).

Once a claim is determined to be well grounded, the death of 
a veteran will be considered as having been due to a service 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a)  (1999).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
Id.  The service connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b)  (1999).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's medical records show that he was diagnosed with 
post-traumatic stress disorder (PTSD) and that the PTSD was 
rated as 50 percent disabling at the time of his death.  

A death certificate shows that the veteran died on December 
[redacted], 1997.  His cause of death was listed as gunshot 
wound.  According to a police incident report, the veteran was shot 
in his home by his girlfriend.

The appellant asserts, in essence, that the veteran's PTSD 
led directly to his shooting death at the hands of his 
girlfriend.

III.  Analysis

As stated above, the first requirement for entitlement to 
service connection for the cause of the veteran's death is 
that the appellant submit a well grounded claim.  This 
requires medical evidence of a current disability; competent 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

Here, it is clear that the veteran had a current disability, 
namely a gunshot wound, that caused his death.  This is 
evidenced by his death certificate.  This evidence fulfills 
the first requirement of a well grounded claim for service 
connection for the cause of the veteran's death.  See Ruiz v. 
Gober, 10 Vet. App. 352  (1997).

The second element of a well grounded claim is that of an 
inservice disease or injury.  Here, there is no evidence that 
the veteran suffered the gunshot wound that resulted in his 
death while he was in service.  In fact, he was shot years 
after leaving service.  The appellant argues, in essence, 
that the veteran's PTSD satisfies the requirement that the 
veteran have an inservice disease or injury, and the Board 
finds that the veteran's PTSD is an inservice disease or 
injury.  Therefore, the second element of a well grounded 
claim has been met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.

The third element of a well grounded claim for service 
connection is medical evidence of a nexus, or link, between 
the veteran's service and his current disability.  Id.  Here, 
there is no medical opinion or similar evidence indicating 
that the gunshot wound suffered by the veteran was somehow 
related to service.  The appellant has asserted her belief 
that the gunshot wound was related to the veteran's PTSD, but 
it is not shown that she possesses the medical expertise to 
make a diagnosis or offer an opinion as to the etiology or 
diagnosis of a right thigh hematoma or right knee disability.  
Ruiz, 10 Vet. App. at 356 (citing Espiritu, 2 Vet. App. 492) 
(Appellant cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) as to a relationship between his disability and 
service because lay persons are not competent to offer 
medical opinions).

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no competent medical 
evidence establishing a nexus between the veteran's service 
and his death.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits for 
service connection for the veteran's cause of death.  The RO 
collected the veteran's service medical records and all the 
post service medical records that were identified as being 
available.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence) and Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).  Though the appellant has argued that the 
Board should obtain the court records concerning the trial of 
the individual who shot the veteran, under 38 U.S.C.A. 
§ 5107, the Board is unable to undertake to assist the 
appellant prior to her submission of a well grounded claim.  
See Morton, 12 Vet.App. at 486.  


Accordingly, the Board must deny the appellant's claim of 
service connection for the veteran's cause of death as not 
well grounded.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied, as the claim is not well grounded.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

